DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “half fluorescent width” in claim 13 is unclear and not defined in the specification thus rendering the claims indefinite. More specifically, the term is not well known in the art and is not mentioned in the specification thus one of ordinary skill would not understand the claim term and determine the scope of the invention. Moreover the plain meaning of the term is unclear since a fluorescence value of a quantum dot would be on the order of 400-600nm (see drawings) thus “half fluorescent” of a value would be 200-300nm which is still greater than the claimed range of 40nm or less. The specification provides a special definition for “fluorescence FWHM” which refers to “full width at half maximum of the fluorescence peak” (see [0043] of the specification), however this term is not in the base claim 13 (and deleted from claims 2-3) and “half fluorescent width” is not mentioned as being a substitute term for “fluorescence FWHM” and is not mentioned in the specification at all.  To advance prosecution, the examiner suggests changing “half fluorescent width” to “fluorescence 

Allowable Subject Matter
Claims 2-8, 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 13: the prior art teaches forming cadmium free quantum dots with narrow fluorescence full width half maximum, see written opinion PCTJP2018028192 (from the IDS), but the prior art is silent with respect to a method of producing a cadmium free quantum dot as claimed including wherein a copper chalcogenide precursor is synthesized from organic copper compound or inorganic copper compound and an organic chalcogen compound.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829